MEMORANDUM ***
Appellant’s motion for an extension of time to file an opposition to appellees’ mo*672tion for summary disposition is granted. The Clerk shall file the opposition received on August 11, 2006.
A review of the record and the opening brief indicates that the questions raised in this appeal are so insubstantial as not to require further argument. See United States v. Hooton, 693 F.2d 857, 858 (9th Cir.1982) (per curiam).
Accordingly, appellees’ motion for summary affirmance is granted. The suggestion of entry of a pre-filing review order is denied.
All pending motions are denied as moot.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9 th Cir. R. 36-3.